DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael Schacht on 12/15/2021.

The application has been amended as follows: 

In the Claims

In claim 1, line 12, the phrase “sized and dimensioned to engage” has been replaced with --contiguous with--.  

In claim 2, line 1, the term “A grout plug” has been replaced with --The grout plug--. 



In claim 4, line 1, the term “A grout plug” has been replaced with --The grout plug--. 

In claim 5, line 1, the term “A grout plug” has been replaced with --The grout plug--. 

In claim 6, line 1, the term “A grout plug” has been replaced with --The grout plug--. 

In claim 7, line 1, the term “A grout plug” has been replaced with --The grout plug--. 

In claim 8, line 1, the term “A grout plug” has been replaced with --The grout plug--. 

In claim 9, line 1, the term “A grout plug” has been replaced with --The grout plug--. 

In claim 10, line 1, the term “A grout plug” has been replaced with --The grout plug--. 

In claim 11, line 15, the term “engages” has been replaced with --is contiguous with--.

In claim 12, line 1, the term “A method” has been replaced with --The method--.
 
In claim 13, line 1, the term “A method” has been replaced with --The method--. 

In claim 14, line 1, the term “A method” has been replaced with --The method--. 



In claim 16, line 21, the term “arranged to engage” has been replaced with --is contiguous with--.  

In claim 18, line 1, the term “A grout plug” has been replaced with --The grout plug--. 

In claim 19, line 1, the term “A grout plug” has been replaced with --The grout plug--. 

In claim 20, line 1, the term “A grout plug” has been replaced with --The grout plug--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The best prior art for this application is a number of the assignee's previous PG-Pubs/Patents, specifically Klekotka et al. (US 2014/0105689).  Klekotka discloses the invention as substantially claimed with the exception of the outer surface of the resilient plug being contiguous with the inner surface of the pile assembly inner surface – as is now recited in the instant claims.  Sun et al. (US 2018/002885) discloses a rock anchor having a resilient grout plug that is angled and conicular similarly to that of the claimed invention.  Marshall et al. (US 2019/0169834) discloses a pile supporting device where a resilient plug is contiguous with the pile.  However, the prior art of record – taken alone or in combination – fails to disclose, teach or suggest a grout plug as explicitly recited in the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619